Citation Nr: 0700650	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-28 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful 
employment.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to the 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran currently has five service-connected 
disabilities: DJD of the lumbar spine, rated at 40 percent 
disabling; a left wrist fracture, rated at 20 percent 
disabling; recurrent epicondylitis with postoperative 
surgical scar of the left elbow, rated at 10 percent 
disabling; recurrent epicondylitis with postoperative 
surgical scar of the right elbow, rated at 10 percent 
disabling; and bilateral hearing loss, assigned a 
noncompensable evaluation.  His combined disability rating 
(using the combined rating table) is 70 percent under 
38 C.F.R. § 4.25.  Therefore he meets the criteria set forth 
in 38 C.F.R. § 4.16(a).  

In August 2002, the veteran underwent a VA joints 
examination, at which he reported last working in 1999 as a 
marine inspector in Alaska.  

Upon examination, the veteran did not use an assistive 
device, orthotic, or brace.  There was no obvious curvature 
abnormality of his lumbar spine.  There was no swelling, 
spasm, discoloration, increased warmth, or tenderness to 
palpation.  His range of motion of his lumbar spine was 
painful, but consistent after repetitive testing.  His left 
wrist had a slight radial deviation deformity.  He had mild 
tenderness in his elbows, but had fill range of motion 
without reduction after repetitive testing.  

The examiner diagnosed the veteran with chronic mechanical 
low back pain with underlying degenerative disc disease, 
chronic synovitis and tenosynovitis of the left wrist, and 
chronic recurrent episodic lateral epicondylitis (tennis 
elbow) of both elbows, without complication related to the 
surgical scars.  The examiner concluded that the veteran's 
lumbar spine condition, bilateral elbow condition, and left 
wrist condition could have periods of painful flare-ups which 
may alter the veteran's strength, coordination, and range of 
motion.  However, he could not say with any degree of medical 
certainty how often the flare-ups occurred.  

It was the examiner's opinion that the veteran was not 
unemployable due to his service-connected disabilities.  The 
examiner conceded that the veteran may have difficulty with 
more than "medium labour-type [sic] work or heavy work" and 
may have problems performing the duties of a marine inspector 
when he would be required to crawl, lift, bend, squat, or 
stoop.  However, the examiner did not believe that the 
veteran was "totally unemployable" from all work.  He 
concluded that the veteran would be a candidate for sedentary 
and light work.  Lastly, in order to determine the exact 
degree of his function capability with labor and work with 
regards to his duties as a marine inspector, the examiner 
recommended that the veteran undergo a functional capability 
evaluation with a physical therapist or a rehabilitation 
physician.  

The Board finds that this examination provides very negative 
evidence against the veteran's claim.  

The veteran provided VA a copy of an April 2002 letter from a 
prospective employer, wherein the veteran was disqualified 
from working as a driver due to his back disability.  The 
Board finds that while this letter is entitled some limited 
probative weight, it does not support a finding that the 
veteran can do no work at all due to his service connected 
disorder.  In this regard, the Board must note that without 
some limitations, the current award of 70 percent for the 
veteran' service connected disorders could not be justified. 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the Board has 
found that the examination cited above, overall, supports the 
denial of this claim.  Accordingly, the weight of the 
evidence is against the claim for a total rating based on 
individual unemployability due to service-connected 
disabilities under both 38 C.F.R. § 4.16(a) and (b).  
Further, the Board finds that the post-service medical 
record, as a whole, also fails to indicate unemployability 
due to service connected disorders, standing alone. 

The Board cannot conclude that the veteran is unemployable 
solely due to his service-connected disabilities, and 
therefore cannot grant an extraschedular TDIU evaluation.  
The Board finds that the post-service medical record, as a 
whole, provides much negative evidence against this claim. 

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service (C&P), for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  The veteran meets the percentage standards in 
38 C.F.R. § 4.16(a), therefore his case will not be submitted 
to the C&P Director for extraschedular consideration.  

The service-connected disabilities may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough. Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the Board has affirmative evidence to the contrary 
in the form of the most recent VA examination. 

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disabilities.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disabilities.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2002, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The July 2002 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the April 2005 supplemental statement of 
the case (SSOC) did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
July 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Moreover, neither the veteran 
nor his  representative has made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  With respect to the duty to assist, the RO 
has secured the veteran's service medical records, private 
medical records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

A total rating based upon individual unemployability is 
denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


